UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Turnpoint Global, Inc. (Exact Name of registrant in its charter) Delaware 27-1953305 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Hamngatan 4 65224 Karlstad, Sweden Telephone: +46 708 566794 (Address and telephone number of principal executive offices) Harold P. Gewerter, Esq. Law Offices of Harold P. Gewerter, Esq., Ltd. 2701 Airport Drive North Las Vegas, Nevada 89032 Telephone (702) 382-1714 Fax (702) 382-1759 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Proposed Amount to Proposed Maximum Title of Each Class be Maximum Aggregate Amount of of Securities to be Registered Offering Price Offering Price Registration Registered per Share ($) Fee($) Shares of Common Stock, par value $75,000 $ 8.70 1 1,500,000 shares are being offered by a direct offering at the price of $.05 per share. 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act, based upon the fixed price of the direct offering. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Said Section 8(a), may determine. The information in this document is not complete and may be changed. The Company may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and the Company is not soliciting an offer to buy these securities, in any state or other jurisdiction where the offer or sale is not permitted. Prospectus Turnpoint Global, Inc. 1,500,000 Shares of Common Stock $0.05 per share Turnpoint Global, Inc. (“TGI” or the "Company") is offering a fixed amount of 1,500,000 shares of its common stock on an all-or-none basis at a fixed price of $0.05 per share for the duration of the offering. This is the initial offering of Common Stock of TGI and no public market exists for the securities being offered. The Company is offering the shares on a “self-underwritten”, all-or-none basis directly through the efforts of Mr. Bo Falkman, an officer and a director, and Mr. Bertil Olsson, an officer and a director of the Company.There is no minimum investment by any individual investor of shares required to be purchased. The intended methods of communication include, without limitation, telephone and personal contacts. For more information, see the section titled "Plan of Distribution" herein. The proceeds from the sale of the shares in this offering must be made in the form of United States currency either by personal check, bank draft, bank wire transfer or by cashier’s check and made payable to "Capital Insight Partners, LLC., f/b/o Turnpoint Global, Inc.”A Trust Account will hold all the subscription funds pending placement of the fixed amount of 1,500,000 securities.If the fixed amount of 1,500,000 shares of common stock is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees. The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days.This offering is on a best-efforts, all-or-none basis, meaning if all shares are not sold and the total offering amount is not deposited by the expiration of the offering, all monies will be returned to investors, without interest or deduction.See the section entitled "Plan of Distribution” herein. The offering will terminate on the earlier of: (i) the date when the sale of all 1,500,000 shares is completed, (ii) 180 days from the effective date of this document, or any extension thereto (can be extended for an additional 180 days at sole discretion of the Company). The Company is conducting a "Blank Check" offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the "S.E.C.") under the Securities Act of 1933, as amended (the "Securities Act").The net offering proceeds, after deduction for offering expenses, and the securities to be issued to investors must be deposited in an account (the "Deposited Funds" and "Deposited Securities," respectively). While held in the escrow account, the deposited securities may not be traded or transferred. Except for an amount up to 10% of the deposited funds otherwise releasable under Rule 419 after the offering has been fully completed and escrow agent receives a written request of the registrant, the deposited funds and the deposited securities may not be released until an acquisition meeting certain specified criteria (See Plan of Distribution herein) has been consummated and at least 80% of the investors ( both company and shareholder sales ) reconfirm their investment in accordance with the procedures set forth in Rule 419. Pursuant to these procedures, a new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the deposited funds to any investor who does not elect to remain an investor. Unless at least 80% of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the deposited funds (plus interest) and none of the deposited securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this prospectus, the deposited funds will be returned on a pro rata basis to all investors and the Company will cease this offering. Until 90 days after the date funds and securities are released from the escrow or trust account pursuant to Rule 419, all dealers effecting transactions in the registered securities, whether or not participating in this distribution, may be required to deliver a prospectus. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $ $ $ Maximum $ $ $ This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Subject to completion, dated , 2011 2 TABLE OF CONTENTS PAGES PART I – INFORMATION REQUIRED IN THE PROSPECTUS Item 3 Summary Information and Risk Factors 4 Item 4 Use of Proceeds 14 Item 5 Determination of Offering Price 15 Item 6 Dilution 15 Item 7 Selling Shareholders 16 Item 8 Plan of Distribution 16 Item 9 Description of Securities to be Registered 20 Item 10 Interests of Named Experts and Counsel 22 Item 11 Information with Respect to the Registrant 23 Description of Business 23 Description of Property 23 Legal Proceedings 23 Market price and Dividends on the Issuer’s Common Stock 23 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 Directors, Executive Officers, Promoters and Control Persons 29 Executive Compensation 31 Security Ownership of Certain Beneficial Owners and Management 31 Certain Relationships and Related Transactions 32 Reports to Security Holders 32 Item 12A Disclosure of Commission Position on Indemnification 32 Financial Statements – Audited Financial Statements Report of Independent Registered Accounting Firm a) Audited Financial Statements as of March 31, 2011 b) Unaudited Financial Statements as of June 30, 2011 33 PART II – INFORMATION NOT REQUIRED IN THE PROSPECTUS Item 13 Other Expenses of Issuance and Distribution 51 Item 14 Indemnification of Officers and Directors 51 Item 15 Recent Sales of Unregistered Securities 51 Item 16 Exhibits and Financial Statements Schedules 52 Item 17 Undertakings 53 Signatures 54 3 PARTI: INFORMATION REQUIRED IN PROSPECTUS ITEM3 - SUMMARY INFORMATION AND RISK FACTORS SUMMARY INFORMATION AND RISK FACTORS Rights and Protections Under Rule 419 The offering is for a fixed amount of 1,500,000 shares of common stock on an all-or-none basis and must be achieved prior to the termination of this offering or all funds will be refunded to investors.All of the proceeds of this offering will promptly be placed in an escrow account and held until a merger or acquisition has been consummated as detailed herein other than 10% which maybe release to the registrant as described herein. The offering is for a fixed amount of 1,500,000 shares of common stock on an all-or-none basis and must be achieved prior to the termination of this offering or all funds will be refunded to investors.The offering will terminate on the earlier of: (i) the date when the sale of all 1,500,000 shares being sold by the issuer is completed, (ii) 180 days from the effective date of this document.The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days.Such escrowed funds may not be used for salaries or reimbursable expenses. THE COMPANY Business Overview Turnpoint Global, Inc. ("TGI" or the "Company"), was incorporated in the State of Delaware on February 17, 2010. The Company is a development stage company. The President and Director, elected to proceed with the Rule 419 blank check offering process , described below under "Plan of Operation". As such, the Company can be defined as a "shell" company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity. The proposed business activities described herein classify the Company as a "blank check" company. Many states have enacted statutes, rules and regulations limiting the sale securities of "blank check" companies in their prospective jurisdictions. Management does not intend to undertake any efforts to cause a market to develop in the Company's securities until such time as the Company has successfully implemented its business plan described herein In order to provide further assurances that no trading will occur in the Company's securities until a merger or acquisition has been consummated, each current shareholder has agreed to place his/her respective certificates in escrow until such time as legal counsel has confirmed that a merger or acquisition has been successfully consummated.However, while management believes that the procedures established to preclude any sale of the Company’s securitiesprior to closing of a merger or acquisition will be sufficient, there can be no assurances that the procedures established herein will unequivocally limit any shareholder’s from selling their respective securities before such closing.The company’s officers and directors as signatories on this registration statement is bound thereby by Rule 419 (and by the escrow agreement to which he is a party) as it relates the sale of his shares. Any subscribers will be notified of in writing a minimum of 20 days prior to the beginning of any extension in the offering period. Turnpoint Global, Inc. currently has two individuals serving as officers and both individuals also serve as directors of the company. These individuals allocate time and personal resources to the Company on a part-time basis. As of the date of this prospectus, we have 8,500,000 shares of $0.0003 par value common stock issued and outstanding. Turnpoint Global, Inc.’s operations and corporate offices are located at Hamngatan 4, 65224 Karlstad, Sweden, with a telephone number of +46 708 566794. Turnpoint Global, Inc.’s fiscal year end is March 31. THE OFFERING Turnpoint Global, Inc. is offering a fixed amount of 1,500,000 shares of its common stock at a fixed price of $0.05 per share on an all-or-none, self-underwritten basis for the duration of the offering. The proceeds from the sale of the shares in this offering must be made in the form of United States currency either by personal check, bank draft, bank wire transfer or by cashier’s check and made payable to "Capital Insight Partners, LLC., f/b/o Turnpoint Global, Inc.” and will be deposited in a non-interest bearing bank account with escrow agent Capital Insight Partners, LLC. until the escrow conditions are met and thus no interest shall be paid to any investor or to the Company. In the event that any interest is earned on the funds in escrow it shall be for the sole benefit of the purchasers of securities in this offering. All subscription agreements and checks are irrevocable and should be delivered to Capital Insight Partners, LLC. at the address provided on the Subscription Agreement. Failure to do so will result in checks being returned to the investor who submitted the check.The Escrow Agent, Capital Insight Partners, LLC. Meets the requirements of Rule 419(b)(1) of Regulation C. 4 All subscription funds will be held in escrow pending the closing of the fixed amount of 1,500,000 securities on an all-or-none basis , which no funds shall be released to Turnpoint Global, Inc. until such a time as the escrow conditions are met (see the section titled “Plan of Distribution” hererin) (completion of the post effective amendment, effectiveness and the completion of the reconfirmation offering) other than 10%which may only be released to Turnpoint upon completion of the offering.(see the section titled "Plan of Distribution" herein). The offering will terminate on the earlier of: (i) the date when the sale of all 1,500,000 shares being sold by the issuer is completed, (ii) 180 days from the effective date of this document. The offering is for a fixed amount of 1,500,000 shares of common stock on an all-or-none basis and must be achieved prior to the termination of this offering or all funds will be refunded to investors. If the fixed amount of 1,500,000 securities is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest (since the funds are being held in a non interest bearing account) or deduction of fees. The amount of funds actually collected in the escrow account from checks that have cleared the interbank payment system, as reflected in the records of Capital Insight Partners, LLC. (the insured depository institution), is the only factor assessed in determining whether the offering condition has been met. The offering is for a fixed amount of 1,500,000 shares of common stock on an all-or-none basis and must be reached prior to the expiration date of the offering. The Company will cause to be issued stock certificates purchased within one (1) business day of the acceptance of the subscription agreement and confirmation of payment by the issuer (which may take up to five (5) business days and will within 1 day of issuance cause such shares to be delivered to the escrow agents account. Our officers and directors may not purchase any shares covered by this registration statement. The Company is conducting a "Blank Check" offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the "S.E.C.") under the Securities Act of 1933, as amended (the "Securities Act").The net offering proceeds, after deduction for offering expenses and sales commissions, and the securities to be issued to investors must be deposited in an escrow account (the "Deposited Funds" and "Deposited Securities," respectively). While held in the escrow account, the deposited securities may not be traded or transferred other than by will or the laws of descent and distribution, or pursuant to a qualified domestic relations order as defined by the Internal Revenue Code of 1986 as amended (26 U.S.C. 1 et seq.), or Title 1 of the Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.), or the rules thereunder. Except for an amount up to 10% of the deposited funds otherwise releasable under Rule 419, the deposited funds and the deposited securities may not be released until an acquisition meeting certain specified criteria (80% of the value of both the company andshareholder offering) has been consummated and a sufficient number of investors reconfirm their investment in accordance with the procedures set forth in Rule 419. Pursuant to these procedures, a new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the deposited funds to any investor who does not elect to remain an investor. Unless 80% of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the deposited funds (minus up to 10% of the deposited funds may not be available to investors who do not reconfirm their investment as such funds may be released upon completion of the offering in accordance with Rule 419(b)(2)(iv) of Regulation C) and none of the deposited securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this prospectus, the deposited funds will be returned on a pro rata basis to all investors and the Company will cease this offering. The reconfirmation offer must commence within five business days after the effective date of the post-effective amendment. The post effective amendment will contain information about the acquisition/merger candidate including their financials. The reconfirmantion is for the protection of the investors as investors will have an opportunity to review information on the merger/acquisition entity and to have their subscriptions canceled and payment refunded or reconfirm their subscriptions. Pursuant to Rule 419, the terms of the reconfirmation offer must include the following conditions: (1) The prospectus contained in the post-effective amendment will be sent to each investor whose securities are held in the escrow account within five business days after the effective date of the post-effective amendment; (2) Each investor will have no fewer than 20, and no more than 45, business days from the effective date of the post-effective amendment to notify the Company in writing that the investor elects to remain an investor; (3) If the Company does not receive written notification from any investor within 45 business days following the effective date, the pro rata portion of the Deposited Funds ( and any related dividends ) held in the escrow account on such investor's behalf will be returned to the investor within five business days by first class mail or other equally prompt means; (4) The acquisition(s) will be consummated only if investors having contributed 80% of the offering proceeds (both the company and the shareholder offering) elect to reconfirm their investments; and (5) If a consummated acquisition(s) has not occurred within 18 months from the date of this prospectus, the Deposited Funds held in the escrow account shall be returned to all investors on a pro rata basis within five business days by first class mail or other equally prompt means and the Company will cease this offering. The offering price of the common stock has been determined arbitrarily and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. Turnpoint Global, Inc. has not presently secured a transfer agent but will identify one prior to the filing of an application for trading in order to facilitate the processing of stock certificates. The Company expects to apply to have our securities quoted and that there is no guarantee that we will be accepted for quotation upon completion of the offering and a merger/acquisition and the reconfirmation offering. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for our common stock exists. Please refer to the sections entitled "Risk Factors" and "Dilution" before making an investment in this stock. 5 SUMMARY FINANCIAL INFORMATION The following tables set forth summary financial data derived from Turnpoint Global, Inc. financial statements. Table A is the Audited Statement of Operations for the period from inception (February 17, 2010) through March 31, 2011.Table B is the Unaudited Statements of Operations for the Three Months EndedJune 31, 2011 and the period from inception (February 17, 2010) through June 31, 2011. The accompanying notes are an integral part of these financial statements and should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. As shown in the financial statements accompanying this prospectus, Turnpoint Global, Inc.has had no revenues to date and has incurred only losses since its inception.The Company has had no operations and has been issued a “going concern” opinion from our accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. Table A: Audited Statement of Operations data: From Inception From Inception For the Year on February 17, on February 17, Ended 2010 Through 2010 Through March 31, March 31, March 31, SALES $
